DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and species cadherin and an inhibitor of the CRC marker gene in the reply filed on 8/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/21.
Chemotherapy, radiation therapy, and removal of a tumor in claim 1 and nonelected genes selected in tables 2, 3, and 4 in claims 1, 5, 14, and 18 and claims 6, 12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/21.





Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Improper Markush Rejection
Claims 1, 5, 7-11, 13-16 and 18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of Tables 2, 3, or 4 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Each table is directed to a different marker gene.  Table 2 is CTC-C marker genes, Table 3 is desmosome marker genes, and Table 4 is adherence marker genes.  See pages 9-11.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


NOTE: the elected invention is directed to administering a Cadherin nucleic acid inhibitor to treat breast or epithelial cancer wherein the subject has a high level of cadherin compared to a control level.
The pre-amble of claims 14 are 18 are not completed by the method steps in the claims.  Claim 14 does not recite what agent and where the method of treating cancer metastasis takes place.  The only active step is reducing the level of expression of cadherin.  Claims 15 and 16 indicate that a nucleic acid inhibitory (cadherin siRNA) is administered.  In view of the broadest reasonable interpretation of the claimed method, the only active method step is reducing the level of cadherin comprising administering a cadherin siRNA.  Claim 18 does not disclose the steps or materials for reducing the level of expression of cadherin. 
The applicants disclose that E-cadherin (also known as CDH1) is a cell junction protein (paragraph 39).  The tables on pages 9-11 are directed to different marker genes.  Table 2 is CTC-C marker genes, Table 3 is desmosome marker genes, and 
Wen-Tien Chen (US 20100297634, cited on an IDS) teaches that CTCs of epithelial origin express markers of multiple cell lineages, including stem cell genes or factors and are capable of proliferating and differentiating into the epithelial phenotype wherein cytokeratins and cadherins, mucins, integrins, epithelial membrane antigens and tumor-associated antigens (pages 1, 2, and 62-63).  Some of these markers have been used to isolated and identify CTCs.
The broadest reasonable interpretation of the claimed method embraces a large number of cadherin genes and the cadherins disclosed in the instant disclosure do not provide enablement for using the genus of cadherins in the method.  At the time of the effective filing date, there were two well-known cadherins (E-cadherin and N-cadherin).  See Yu et al. (Frontiers in Oncology Vol. 9, pages 1-16, 2019).  E-cadherin is often loss in advanced tumors.  Up-regulation of N-cadherin enhances migratory and invasive capacities of tumor cells.  In addition, other types of cadherins can be involved in metastasis, e.g., P-cadherin, OB-cadherin (CDH11), VE-cadherin (CDH5) and PCDHs.  In view of the teaching and art of record, CDH11 and CDH5 could be associated with 
Furthermore, other than contemplating cadherins, the specification of the application does not disclose how to use the full scope of the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

NOTE: The pre-amble of claims 14 are 18 are not completed by the method steps in the claims.  Claim 14 does not recite what agent and where the method of treating cancer metastasis takes place.  The only active step is reducing the level of expression of cadherin.  Claims 15 and 16 indicate that a nucleic acid inhibitory (cadherin siRNA) is administered.  In view of the broadest reasonable interpretation of the claimed method, the only active method step is reducing the level of cadherin comprising administering a cadherin siRNA.  Claim 18 does not disclose the steps or materials for reducing the level of expression of cadherin. 


s 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Reiter (US 20090130108).  ‘108 teaches a method of treating cancer in a patient comprising administering a N-cadherin inhibitor, N-cadherin siRNA (page 27).

Claims 14-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bussolino et al. (US 20150218213).  ‘213 teaches nucleic acid inhibitors of cadherin, including RNAi, antisense molecule or ribozymes (paragraphs 3-4 and pages 33-34).  The inhibitor was used in a medicament for the prevention and/or treatment of metastases of a cancer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
NOTE: the wherein clause in claim 1 is considered a latent property of the method because the clause does not recite any method steps or materials.  See MPEP 2111.04 I.  The clause is the result of administering a cadherin nucleic acid inhibitor to a subject having a level of cadherin which is increased relative to a control level.  The subject in claim 1 is not limited to a subject having cancer because dependent claim 10 limits the subject to having cancer.  All that is requires is that the subject has level of cadherin which is increased to a control level.
Claims 1, 5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over The Scripps Research Institute (WO 2011050103, cited on an IDS) .  
‘103 teaches a method for detecting circulating tumor cells (CTCs) in a subject.  CTCs are found in most epithelial cancer patients (pages 1-5, 8-10 and 40-45).  The method can be used to determine a drug’s effectiveness and can be used to study a secondary endpoint in a clinical trial (page 30).  CTCs are usually epithelial cells from a solid tumor in very low concentration and enter the blood stream of patients with various types of cancers, including breast cancer (pages 1 and 10).  CTCs provide a link between primary and metastatic tumors and can serve as an early indicator of tumor expansion or metastasis before the appearance of clinical symptoms.  Detection of CTCs can be used in prognostic and therapeutic treatments.  There is CTC-chip technology for detecting CTCs (pages 2-3).  Cadherin can used as a detectable marker in the method (pages 13-15 and 28).  The cells can be stained for one or more positive markers.  A positive marker for CTC can be cytokeratin and/or EpCAM for epithelial cells; PSA and PSMA for prostate, CDX2 for colon and TTF1 for lung (page 14).
‘103 does not specifically teach a step of administering a cadherin nucleic acid inhibitor to the subject.
However, at the time of the effective filing date, Armstrong et al. teach that CTCs from women having breast cancer had N-cadherin and O-cadherin (page 997).  Armstrong teaches cadherin has an increased level at least 1.5x greater than the control level (pages 998-1001 and 1004-1005).

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘103 taken with Armstrong in further view of Reiter to administer a siRNA targeting N-Cadherin to treat breast cancer in a subject expressing N-cadherin, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to treat breast or epithelial and use the CTC level or cadherin expression level or cadherin expression level in CTC to determine the efficacy of the treatment and determine the status of cancer metastasis in the subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	

Claim 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘103 taken with Armstrong in further view of Reiter as applied to claims 1, 5, 7-8, and 10-11 above, and further in view of Stott et al. (PNAS 2010, 107:18392-18397, cited on an IDS).
‘103 taken with Armstrong in further view of Reiter do not specifically teach measuring expression level of CTC clusters using HBCTC-chip.
	However, at the time of the effective filing date, Sttot et al. disclose the effectiveness of a microchip-fluidic device (HBCTC-chip) in capturing epithelial adhesion molecule expression cells using antibody-coated microposts (abstract).  Also see page 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘103, Armstrong and Reiter taken with Stott to use HBCC-chip in the method, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine to successfully measure the level of CTC clusters using the chip.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-11, 13-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,731,162.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace administering a cadherin nucleic acid inhibitor to a subject having breast or epithelial cancer, wherein the subject is determined to have a level of CTC cluster which is increased relative to a control.  The .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635